EXHIBIT 10.3

SUMMARY OF COMPENSATION ARRANGEMENTS

Chief Executive Officer Salary

The base salary of Mr. Daniel R. Lee as Chief Executive Officer is increased to
$1 million, effective June 1, 2006.

Special Bonuses

The following summarizes the amounts awarded on May 26, 2006 to certain
executive officers of Pinnacle Entertainment, Inc. as special bonuses for those
who had played important roles in the Company’s attempt to acquire Aztar
Corporation:

 

Name and Title

   Special Bonus

Daniel R. Lee

Chairman of the Board of Directors and Chief Executive Officer

   $ 500,000

Stephen H. Capp

Executive Vice President and Chief Financial Officer

   $ 250,000

Wade W. Hundley

President

   $ 100,000

John A. Godfrey

Executive Vice President, Secretary and General Counsel

   $ 100,000